Title: To Benjamin Franklin from Isaac Norris, 12 April 1759
From: Norris, Isaac
To: Franklin, Benjamin


April 12th. 1759
The above is Copy of a Message sent down by the Governor a few hours ago to which the House returned a Verbal Message “that they unanimously adhered to their Bill and were of Opinion that if the Bill should not receive the Governors Assent the ill Consequences he had pointed out must lye upon him.” Soon after I came from the House I received a few Lines from the Governor “that he would be glad to see me”—in Consequence of which I waited upon him and upon a long and free Conference I have the Satisfaction to assure you that The Bill will receive his Assent, tho’ I think it will be against the Advice of his Council which is to be called to Morrow Morning. This Bill taxes the Proprietary Estates and makes provision for the 5,000 formerly given to our £60,000 Act, I cannot conceive the least danger of the Disapprobation of the Crown, but by being early apprized of what may happen due Care may be taken there against all Events.
Please to present the inclosed Bill of Exchange drawn by Peter Razor on R Partridge which he may keep in his Hands on the publick Account tho’ I have no Mony of theirs yet in my Possession. I am called upon for this to go by the Packet and I write late at Night having spent the forepart of it with the Governor. Your Assured Friend
I N

Late the 12 April—the Man sets out at Six aClock to Morrow and is now waiting for this. The Man goes on W. Griffitts account with a few Letters and my Notice of it was very late. General Amherst was here Two Days only and returned to N. York yesterday.
To BF by the Packet

 Endorsed: BF recd this ackd. June 9th. 1759
